START, J.
The plaintiff’s intestate brought an action againstthe defendant, returnable to the September term, i886> of the Washington county court. On the 25th day of September, 1886, the defendant filed his petition in the court of insolvency, and was adjudged an insolvent debtor. On the 1st day of December, 1886, he filed a motion for stay of proceedings in the action then pending in favor of the plaintiff’s intestate, and all proceedings were stayed until the March term, 1888, when judgment was rendered for the. plaintiff. The insolvency proceedings were then pending, and the defendant subsequently, on the 5th day of Decern*192her, 1889, obtained his discharge. This action is brought to recover the amount of said judgment.
The defendant’s counsel insists that the court rendering the judgment now declared upon did not have such jurisdiction of the parties as authorized the rendering of the judgment, and cites V. S., s. 207, in support of this claim. This section provides that no creditor whose debt is provable shall, unless the amount due such creditor is in dispute, be allowed after the filing of the petition, to prosecute to final judgment, a suit at law or in equity therefor against the insolvent debtor until the question of such debtor’s discharge has been determined; and any such suit shall, ón the application of the debtor, unless he unreasonably delays endeavoring to obtain a discharge, be stayed to await the determination of the court of insolvency on the question of discharge. If the amount due the creditor is in dispute, the suit, by leave of the court of insolvency, may proceed to judgment for the purpose of ascertaining the amount due, which amount may be proven in insolvency; but execution .shall be stayed.
At the time the defendant filed his petition in the court of insolvency, the suit was pending. The parties were regularly before the court, and the court had jurisdiction of the subject matter of the suit and of the parties; and it was not deprived of this jurisdiction by the insolvency proceedings. The statute places no barrier upon the jurisdiction of the court in which the suit is pending. It only provides for a .stay of proceedings until the question of the debtor’s discharge has been determined in the court of insolvency, and the duration of the stay is dependent upon the diligence of •the debtor in procuring his discharge, or having the question of his right thereto determined by the court of insolvency ; and the court in which an action is pending may, at ■any time, adjudge that there has been an unreasonable delay in bringing the question of the debtor’s discharge to a *193final hearing, or it may find and adjudge that the question has been decided by the court of insolvency and a discharge denied, or it may find that a discharge has been granted and adjudge that it is not a bar to the action. The court in which the action is pending retains jurisdiction to thus adjudge, and to render a valid and binding judgment; and such a judgment cannot be impeached collaterally. It can only be impeached as between the parties thereto, by some proper proceeding bearing upon the judgment itself. Porter v. Gile, 47 Vt. 620; Lackey v. Steers, 121 Ill. 598; 2 Am. St. Rep. 135 ; Bowen v. Eichel, 91 Ind. 22; 46 Am. Rep. 574.
If a right guaranteed to the defendant under the statute was denied him by the court rendering the judgment, his remedy was, by exceptions to the supreme court. He cannot avoid the judgment because of a mere error or irregularity of the court by which it was pronounced. The court had jurisdiction to render the judgment, and whatever has been thereby decided and determined must be regarded as conclusively and irrevocably established, as between the parties, until the judgment shall be set aside.

Judgment affirmed.